COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-049-CR

SHANE CODY HICKSON                                                APPELLANT


                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

             FROM THE 355 TH DISTRICT COURT OF HOOD COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “Appellant’s Motion To Dismiss.”         The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received

this motion, we grant the motion and dismiss the appeal. See Tex. R. App. P.

42.2(a), 43.2(f).

                                             PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 9, 2009


      1
          … See Tex. R. App. P. 47.4.